UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):March 16, 2012 Echo Therapeutics, Inc. (Exact name of Company as specified in its charter) Delaware 000-23017 41-1649949 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 8 Penn Center 1lvd., Suite 300 Philadelphia, PA (Address of principal executive offices) (Zip Code) Company’s telephone number, including area code: (215) 717-4100 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02.Results of Operations and Financial Condition. On March 16, 2012, Echo Therapeutics, Inc. (the “Company”) issued a press release announcing its financial results for the year ended December 31, 2011.A copy of the press release is attached as Exhibit 99.1 to this report.This information is not deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 and is not incorporated by reference into any Securities Act registration statements. Item 9.01.Financial Statements and Exhibits. The Exhibits listed in the ExhibitIndex immediately preceding such Exhibits are filed with or incorporated by reference in this report. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ECHO THERAPEUTICS, INC. Dated: March 19, 2012 By:/s/Patrick T. Mooney Patrick T. Mooney, M.D. President and Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Press Release issued by the Company on March 16, 2012.
